Citation Nr: 0123697	
Decision Date: 09/28/01    Archive Date: 10/02/01	

DOCKET NO.  00-24 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to increased rate of nonservice connected pension 
by reason of being in need of regular aid and attendance of 
another person; or on account of having a permanent 
disability that is 100 percent disabling, with either a 
separate disability ratable independently at 60 percent 
disabling or being housebound.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1967 to March 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


REMAND

The VA's duty to assist has recently been reaffirmed and 
clarified.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  See also recently 
published regulations at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)), promulgated pursuant to the enabling 
statute.

In the veteran's notice of disagreement, he indicated that 
records could be obtained from the Savannah Primary Care 
Clinic to substantiate his claim.  During his personal 
hearing, held before a member of the Board in June 2001, he 
indicated that he was receiving treatment from VA facilities 
in Savannah, Georgia, and at Charleston.  The record does not 
indicate that an attempt has been made to contact the VA 
facilities in Savannah and Charleston to try and obtain 
copies of records relating to treatment of the veteran.  

The record does not indicate that the veteran has been 
afforded a recent examination to evaluate his coronary artery 
disease, status post myocardial infarction.  Further, the 
veteran has reported, in his notice of disagreement and 
during his personal hearing, that he has recently been 
diagnosed with bronchitis and chronic obstructive pulmonary 
disease.  The record does not contain current medical 
evidence that would permit evaluation of any pulmonary 
disability.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should contact the VA Primary 
Care Clinic in Savannah, Georgia, and the 
VA Hospital in Charleston and request 
copies of all records relating to 
treatment of the veteran from February 
2000 until the present.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of all disabilities, including 
pulmonary, cardiovascular, neurology, and 
orthopedic.  The claims folder must be 
made available to the examiner for review 
and the examination report should reflect 
that such review was accomplished.  All 
necessary tests and studies should be 
conducted, including pulmonary function 
testing, and all findings reported in 
detail.  The examiner is requested to 
answer the following questions:  (1)  
Does the veteran suffer with chronic 
congestive heart failure and, if so, how 
many episodes has he experienced in the 
past year?  (2)  At what level of METS 
score does the veteran experience 
dyspnea, fatigue, angina, dizziness, or 
syncope?  (If exercise testing to 
determine all METS cannot be done for 
medical reasons, an estimate of the level 
of activity, expressed in METS and 
supported by specific examples, such as 
slow stair climbing or shoveling snow, 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.)  (3)  
Does the veteran experience left 
ventricular dysfunction and, if so, what 
is the ejection fraction?  (4)  What is 
the veteran's FEV-1 or FEV-1/FVC or DLCO 
(SB) or what is his maximum oxygen 
consumption expressed in ml/kg/min or 
does the veteran have episodes of acute 
respiratory failure or does he require 
outpatient oxygen therapy?  (5)  Does the 
veteran experience headaches and, if so, 
what frequency are the headaches and are 
they prostrating or prolonged?  (6)  Does 
the veteran experience any orthopedic 
disabilities and, if so, what symptoms 
are related thereto?  A complete 
rationale for all opinions offered should 
be provided.  

4.  Then the RO should evaluate all 
identified disabilities and readjudicate 
the issue on appeal. 

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


